DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “plate-shaped” in claim 1 is a term which renders the claim indefinite. The term “plate-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claims nor the specification describe what a “plate” shape is so the term “plate-shaped carbides” will be considered to not limit the shape of the carbides precipitated in martensite laths.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilkka et al. (EP-2789699-A1), hereinafter Ilkka.
Regarding Claim 1, Ilkka teaches a steel including the elements shown in Table 1.
Claim
Range
Ilkka
Citation
Relationship
C
0.2-0.6
0.25-0.45
P. 3 L. 33-41
Within
Si
0.01-2.2
0.01-1.5
P. 3 L. 42-46
Within
Mn
0.5-3
0.35-2
P. 3 L. 47-52
Overlapping
P
0.015 or less
Less than 0.015
P. 4 L. 33
Within
S
0.005 or less
Less than 0.002
P. 4 L. 34
Within
Al
0.01-0.1
0.01-0.1
P. 4 L. 1-8
Within
Ti
0.01-0.1
0.01-0.1
P. 4 L. 13-16
Within
Cr
0.05-0.5
0.1-1.5
P. 4 L. 5-8
Overlapping
B
0.0005-0.005
0.0005-0.005
P. 4 L. 17-20
Within
Mo
0.05-0.5
0.1-0.8
P. 4 L. 9-12
Overlapping
N
0.1 or less
Less than 0.006
P. 4 L. 35
Within

	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Ilkka further teaches an exemplary composition which contains 0.62 Mn, 0.38 Cr, and 0.13 Mo (Table 1, D) therefore a person having ordinary skill in the art would restrict the ranges taught by Ilkka to those values, which is within the claimed 0.5-3 Mn, 0.05-0.5 Cr, and 0.05-0.5 Mo.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Ilkka further teaches the class of steels of the invention having a yield strength of 900-1100 MPa ([0005]) and tensile strength of 1931-2276 MPa in the above referenced exemplary composition (Table 3, D) which results in a yield ratio as determined by the examiner of 0.4-0.57 which is within the claimed yield ratio of 0.4 to 0.6.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Ilkka further teaches the microstructure including at least 90% martensite and primarily bainite in the remaining portion as well as 0-5% ferrite ([0017]) and further teaches a tempering step ([0030]) therefore a person having ordinary skill in the art would expect the martensite to be tempered martensite which is within the claimed a microstructure comprising, by an area fraction, 90% or more of tempered martensite, 5% or less of ferrite and the balance of bainite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ilkka does not explicitly disclose a uniform elongation, but further teaches total elongation of 9.8-11.8% in the above referenced exemplary composition (Table 3, D) and seeks a total elongation of at least 8% ([0049]) which results in a product of tensile strength and total elongation as determined by the examiner of 18,924-26,857 MPa%. Therefore, Ilkka would have a uniform elongation of less than 9.8-11.8% but as high in the range of less than 9.8-11.8 as possible since Ilkka seeks a high elongation ([0049]), which overlaps the claimed uniform elongation being 5.1% to 6.8%.
Ilkka does not explicitly disclose the claimed product of a tensile strength and a uniform elongation being 10,000 MPa% or more or the claimed plate-shaped carbides are precipitated in martensite laths.
It is noted that the instant specification states “The present disclosure is characterized by heat treatment, and a step of preparing steel is not particularly limited” in [0063] and specifies a heating process in [0074] of heating to 850-960˚C and holding for 100-1000 seconds followed by a cooling process in [0076] of cooling to Mf-50˚C to Mf+100˚C at a rate of the martensite critical cooling rate to 300˚C/s and holding for 2-40 minutes.
Ilkka further teaches processing including hot rolling at Ar3 to 1300˚C to beneficially obtain a desired hardness and microstructure ([0021]) which would lead a person having ordinary skill in the art through routine experimentation, to the instant specification’s 850-960˚C for 100-1000 seconds.
Ilkka further teaches a quenching following the hot-rolling ([0022]) at 10-200˚C/s to 100-300˚C in order to avoid quench induced cracking and control the hardness ([0029]) and Ilkka shows that upon reaching a temperature TQFT2- which is in the range of 100-300°C the rate of cooling is decreased significantly to a rate which is not disclosed (Fig. 2, [0029]) and through routine experimentation to optimize the avoidance of quench induced cracking and controlling the hardness could come to a combination of quenching rate and a cooling rate below TQFT2-  lower rate which overlaps the instant specification’s cooling to Mf-50˚C to Mf+100˚C at a rate of the martensite critical cooling rate to 300˚C/s and holding for 2-40 minutes.
Since Ilkka teaches the properties, composition, microstructure, and processing as well as a product of tensile strength and total elongation being 10,000 MPa% or more, and total elongation being 9.8-11.8%, as discussed above, a person having ordinary skill in the art would expect the claimed product of a tensile strength and a uniform elongation being 10,000 MPa% or more, the claimed plate-shaped carbides are precipitated in martensite laths, and the claimed uniform elongation being 5.1% to 6.8% to flow naturally from Ilkka.

	
	Regarding Claim 2, Ilkka teaches the claim elements as discussed above. Ilkka further teaches less than 0.5 Cu and less than 0.1 V (P. 4 L. 21-23) which overlaps the claimed one or more of 0.05 to 0.5% of Cu, 0.05 to 0.5% of Ni, and 0.05 to 0.3% of V.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 3, Ilkka teaches the claim elements as discussed above. As discussed above, Ilkka teaches  at least 90% tempered martensite which overlaps the claimed the microstructure is a single-phase tempered martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
	Regarding Claim 4, Ilkka teaches the claim elements as discussed above. As discussed above, Ilkka teaches a tensile strength of 1931-2276 which is within the claimed the tensile strength is 1500 MPa or more.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-43 of copending Application No. 16/064,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
	The argument that Ilkka has no disclosure or suggestion as to holding the cooled steel for 2 to 40 minutes is not convincing. 
	The rejection above is amended to clarify that the rejection is based on the embodiment shown in Fig. 2 where the quenching is stopped at TQFT2- and a slower cooling rate is used rather than the direct quenching shown in Fig. 1. As discussed in the rejection above, through routine experimentation, a person having ordinary skill in the art could come to a combination of cooling rates which result in the instant specification’s 2-40 minutes at a temperature of Mf-50°C to Mf+100°C.
	The argument that Ilkka has no holding for 2-40 minutes after cooling to Mf-50°C to Mf+100°C is not convincing. 
	As discussed above, Ilkka teaches the noted holding for 2-40 minutes after cooling to Mf-50°C to Mf+100°C. Additionally, the argument in the rejection did not rely upon that holding for the production of tempered martensite. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736